                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    THE BANK OF NEW YORK MELLON,                           Case No. 2:16-CV-2571 JCM (DJA)
                 8                                           Plaintiff(s),                     ORDER
                 9            v.
               10     ELKHORN COMMUNITY ASSOCIATION,
                      ET AL.,
               11
                                                          Defendant(s).
               12
               13
                             On December 23, 2019, the Ninth Circuit reversed and remanded the court’s order entering
               14
                      summary judgment in favor of plaintiff Bank of New York Mellon (“BNYM”). (ECF No. 60).
               15
                             The instant case is the second action BNYM has brought against Elkorn Community
               16
                      Association concerning the same property. In the first action, this court granted Elkorn’s motion
               17
                      to dismiss pursuant to Local Rule 7-2(d). The Ninth Circuit noted that, “[u]nder Nevada law, a
               18
                      dismissal for failure to follow court rules was an ‘adjudication upon the merits,’ ‘even though the
               19
                      substantive issues have not been tried.’” (ECF No. 61 at 5 (citing Five Star Capital Corp. v. Ruby,
               20
                      194 P.3d 709, 715 (Nev. 2008) (en banc)).
               21
                             On appeal, the Ninth Circuit held that Rule 41(b) and the doctrine of claim preclusion bar
               22
                      the instant action. Id. at 3–4. Thus, the Ninth Circuit remanded the case with instructions to
               23
                      dismiss. Id.
               24
                             Accordingly,
               25
                             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that BNYM’s complaint be,
               26
                      and the same hereby is, DISMISSED.
               27
                      ...
               28

James C. Mahan
U.S. District Judge
                1     The clerk is instructed to enter judgment and close the case accordingly.
                2     DATED January 24, 2020.
                3                                          __________________________________________
                                                           UNITED STATES DISTRICT JUDGE
                4
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                          -2-
